


EXHIBIT 10.2.3


SENIOR EXECUTIVE COMPENSATION BONUS PROGRAM




The Senior Executive Compensation Bonus Program is a measure of three areas
often reviewed when comparing results of different companies or in comparing
current company results from one year to the next.




PURPOSE
1.
To provide a motivational tool in the form of compensation to help executives
focus on specific organizational goals to improve profits, surplus and service
in all areas of the corporation.

2.
To maintain competitive advantage in terms of recruitment and retention of
senior executives.

3.
To provide a plan based on EMC results and industry results, to provide a better
measure of performance.

4.
Reward superior results appropriately.

5.
Provide a maximum bonus difficult to attain so there is incentive to strive for
better results.

6.
To provide a measure of safety to the company so that senior officers' total
compensation is reduced if company performance declines.





EXECUTIVES ELIGIBLE FOR BONUS
All members of the Policy Committee (except the President of EMC National Life
Company) will be eligible for an executive bonus as provided in this
Program.  In addition, all vice presidents of Employers Mutual Casualty Company
(not covered by a separate program) will be eligible for an executive
bonus.  Each bonus will be calculated according to the terms and conditions of
the Program and according to each executive’s status as an officer.

177

--------------------------------------------------------------------------------






GENERAL BONUS CALCULATION
 
The bonus plan uses production, surplus growth and the combined ratio, all valid
measures of performance, as follows:


1.
EMC WRITTEN PREMIUM - Compares consolidated written premium to a target that is
established by the committee each year.

2.
CHANGE IN SURPLUS

3.
COMBINED RATIO - Compares EMC combined ratio to a target ratio established by
the Committee each year.  Also compares EMC's combined ratio to that of the
industry.



Seventy-five percent of any bonus will be based on the Industry estimate
published in January by A.M. Best and paid at that time.  The remaining
twenty-five percent will be paid when final numbers are released by A.M. Best
(generally in March).



ALL CALCULATIONS ARE ROUNDED TO THE NEAREST ONE-TENTH OF ONE PERCENT.


The factors in each of the formulas are subject to change each year with final
approval by the Senior Executive Compensation and Incentive Stock Option
Committee.


WRITTEN PREMIUM
 
This component is based on actual net written premium growth compared to a
consolidated written premium target established each year and approved by the
Committee.  (See appendix for current factor) Achieving goal results in a bonus
contribution of plus 7.5 percent of salary.  This changes by 1.5 percent for
each 1.0 percent variation from goal, subject to a maximum contribution of plus
15.0 percent and a minimum contribution of minus 15.0 percent.


The written premium component is determined as follows:
Percent of actual change, minus goal, plus 5.0, times 1.50.

Example 1:
The goal equals 8.5 percent premium growth.

The actual change equals 7.5 percent premium growth.
7.5 percent minus 8.5 percent equals minus 1 plus 5.0, equals 4.0 times 1.50
equals 6.0.
The contribution in this example of written premium towards the total bonus is
equal to 6.0 percent.


Example 2:
The goal equals 5.7 percent premium growth.

The actual change equals minus 1.3 percent premium growth.
Minus 1.3 percent minus 5.7 percent equals minus 7.0 plus 5.0 equals minus 2.0
times 1.50 equals minus 3.0.


Example 3:
The goal equals 4.7 percent premium growth.

The actual change equals 9.8 percent premium growth.
9.8 percent minus 4.7 percent equals 5.1 percent plus 5.0 equals 10.1 times 1.50
equals 15.2 percent.  The contribution in this example of written premium
towards the total bonus equals plus 15.0 percent.
(This component not to exceed plus or minus 15.0 percent)



178

--------------------------------------------------------------------------------




SURPLUS
The component of surplus is based on the actual change in surplus.  Each one
percent increase in surplus produces a 1.0 percent increase in the bonus percent
subject to a maximum of 25.0 percent.  Each one percent decrease in surplus
represents a 1.0 percent decrease in the bonus percent subject to a minimum of
minus 20.0 percent.


The surplus component is determined as follows:
Positive change in surplus times multiplier of 1.00
Negative change in surplus times multiplier of 1.00



Example 1:
Change in surplus equals plus 4.6 percent.

Contribution towards total bonus from surplus component equals 4.6 percent times
1.00 equals 4.6 percent.


Example 2:
Change in surplus equals a minus 2.4 percent.  Contribution towards total bonus
from surplus component equals minus 2.4 percent times 1.00 equals minus 2.4
percent.



Example 3:
Change in surplus equals a plus 10.7 percent.  Contribution towards total bonus
from surplus component equals 10.7 percent times 1.00 equals 10.7 percent.




179

--------------------------------------------------------------------------------




COMBINED RATIO
 
The component for combined ratio is based on EMC's consolidated combined ratio
relative to a target combined ratio on a trade basis, adjusted by a comparison
of the EMC combined ratio to that of the industry. Refer to appendix for current
target combined ratio and maximum combined ratio. The target ratio is subject to
Committee approval each year.  For each 1.0 percent change in the combined
ratio, the bonus contribution changes 5.0 percent subject to a maximum
contribution of plus 65.0 percent and a minimum contribution of minus 40.0
percent.
First determine EMC's relationship to the industry by subtracting EMC's combined
ratio from that of the industry.



The initial industry estimate published in January by A.M. Best will be the
number used in the calculation.  Adjustments will be made as required when A.M.
Best releases final numbers, generally in March.


If the result is a positive number, subtract result (not to exceed 3.0 percent)
from EMC's combined ratio to obtain adjusted combined ratio.  Subtract adjusted
combined ratio from target combined ratio, add difference between maximum and
target combined, multiply by 5.00 to equal the bonus produced by the combined
ratio component.


If the result is a negative number or 0.0, no adjustment is necessary and the
EMC combined ratio is the adjusted combined ratio.  Subtract the adjusted
combined ratio from the target combined ratio, add difference between maximum
and target combined ratios, multiply by 5.00 to equal the bonus produced by the
combined ratio component.
The combined ratio formula is determined as follows:
Target combined ratio minus the adjusted combined ratio plus difference between
maximum and target combined ratios times 5.00.



In the examples below, a target combined ratio of 103.0 and a maximum combined
ratio of 109.0 are used.
Example 1:
Industry ratio equals 101.6 percent.

EMC ratio equals 97.1 percent.
Adjustment * 101.6 minus 97.1 equals 3.0 (maximum adjustment allowed).
Adjusted ratio * 97.1 minus 3.0 equals 94.1 percent.
Target ratio equals 103.0 percent.
103.0 percent minus 94.1 percent equals 8.9 plus 109.0 minus 103.0 equals 14.9
times 5.00 equals 74.5
percent. (Capped at 65.0)


The contribution towards total bonus from the combined ratio component equals
65.0 percent. 
Example 2:
Industry ratio equals 101.6 percent.

EMC ratio equals 100.1 percent.
Adjustment * 101.6 minus 100.1 equals 1.5 percent.
Adjusted ratio * 100.1 minus 1.5 equals 98.6 percent.
Target ratio equals 103.0 percent.
103.0 percent minus 98.6 percent equals 4.4 percent plus 109.0 minus 103.0
equals 10.4 percent times
5.00 equals 52.0 percent.


The contribution towards the total bonus from the combined ratio component
equals 52.0 percent.
Example 3:
Industry ratio equals 101.6 percent.

EMC ratio equals 110.1 percent.
Adjustment - None (If EMC performance is worse than the industry average, use
the EMC ratio in the
formuls).
Adjusted ratio * 110.1.
Target ratio equals 103.0 percent.
103.0 percent minus 110.1 percent equals minus 7.1 plus 109.0 minus 103.0 equals
minus 1.1 times 5.00
equals minus 5.5 percent.


The contribution towards the total bonus from the combined ratio component
equals minus 5.5 percent.

180

--------------------------------------------------------------------------------




Assuming each example represents one year, the bonus for the three years would
be as follows:
 
Component
 
Example 1
 
Example 2
 
Example 3
Written Premium
 
6.0
%
 
(3.0
)%
 
15.0
 %
Surplus
 
4.6
%
 
(2.4
)%
 
10.7
 %
Combined Ratio
 
65.0
%
 
52.0
 %
 
(5.5
)%
Total Bonus*
 
75.0
%
 
46.6
 %
 
20.2
 %

* The total bonus is the sum of the three components subject to a maximum of
75.0 percent of salary.


This represents the bonus for Vice Presidents (level 2).  Factors would be
applied as follows to arrive at the bonus calculations for Vice Presidents
(level 1), Senior Vice Presidents, Executive Vice Presidents, and President.
 
FACTORS AND MAXIMUM BONUS
 
 
Factor


 
Maximum Bonus
Vice Presidents (level 1)
 
0.80


 
60.0
%
Vice Presidents (level 2)
 
1.00


 
75.0
%
Senior Vice Presidents
 
1.10


 
82.5
%
Executive Vice Presidents
 
1.20


 
90.0
%
President
 
1.30


 
97.5
%



Note: Level 1 includes Vice Presidents holding the title for less than five
years and not on the Policy Committee.  Level 2 includes Policy Committee
members and those holding the Vice President title for five years or more.


Position
 
Factor
 
Example 1
 
Example 2
 
Example 3
Vice Presidents (level 1)
 
0.80


 
60.0
%
 
37.3
%
 
16.2
%
Vice Presidents (level 2)
 
1.00


 
75.0
%
 
46.6
%
 
20.2
%
Senior Vice Presidents
 
1.10


 
82.5
%
 
51.3
%
 
22.2
%
Executive Vice Presidents
 
1.20


 
90.0
%
 
55.9
%
 
24.2
%
President
 
1.30


 
97.5
%
 
30.6
%
 
26.3
%



PLAN ADMINISTRATION
 
1.  An executive must be on the payroll a minimum of six months before he/she is
eligible for a bonus payment.


2.  An executive terminating employment prior to the end of the year in which a
bonus is established will not be paid such bonus.


3.  Executives retiring or becoming deceased or disabled before the established
date for the payment of bonuses will receive a bonus on the basis of the portion
of the year he/she was on the payroll.


4.  If an executive becomes bonus eligible at some time during the year, he/she
will receive a pro rata bonus for that portion of the year he/she is eligible.


5.  If an executive is promoted or changes eligibility levels during the year
and/or given a salary increase, the bonus will be prorated on the basis of the
position and/or the salaries paid for the specific position.


6.  Deductions for federal and state income taxes, and FICA, if applicable, will
be made from each bonus on the basis of IRS regulations.


7.  The Executive Compensation Committee may, at its discretion, adjust the
bonus calculation for unusual or extenuating circumstances.



181

--------------------------------------------------------------------------------




8.  The EMC Employee Contingent Salary Plan provides that employees eligible
under a separate bonus program will receive the larger of the “bonus” or the
“contingent salary” for the plan year.  In the unlikely event the “contingent
salary” is larger than the “senior executive bonus” the Executive Compensation
Committee may, at its discretion, approve payment of the “contingent salary” in
lieu of the “senior executive bonus”.


9.  If there is a disagreement or misunderstanding regarding the basis for the
bonus or in the calculation of the amounts, the decision of the Senior Executive
Compensation and Incentive Stock Option Committee will be final. The Committee
may, at its discretion, choose to pay more than 75% of bonus at one time if
final industry results will have little or no impact on the final bonus
percentage. 

182